DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the amendments filed on 06/03/2021, filed
after the final rejection was made. Since this application is in condition for allowance,
the finality of the previous Office Action of 03/04/2021 is hereby withdrawn. Applicant's
submission of 06/03/2021 has been entered.
3. 	As directed by the amendment: claims 1 and 15-20 have been amended, claim 
14 has been cancelled, and no claims have been added. Thus, claims 1-13 and 15-20 are currently pending in this application.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuating device in claims 1 and 20 and/or first control circuit and/or second control circuit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg (Cheng-Kang) Hsu (Reg. No. 61,007) on July 6, 2021.
The application has been amended as follows: 

To the Specification:
The following changes to the Specifications have been approved by the examiner and agreed upon by the applicant:
--[0008] In accordance with an aspect of the present disclosure, an actuating and sensing module is provided. The actuating and sensing module includes a first substrate, a second substrate, a valve membrane, an actuating device and a sensor. The first substrate includes an intake channel, an exhaust channel, an inlet and an outlet, wherein the intake channel and the exhaust channel are in communication with a gas is inhaled from outside into the intake channel through the inlet and transferred to the compressing chamber through the intake valve. While the actuating device compresses the compressing chamber and drives the exhaust valve of the valve membrane to vibrate downwardly and to be opened, the gas is transferred to the exhaust channel and discharged out through the outlet, so that the gas circulated in the gas flow loop is sensed by the sensor.--.
--[0018] The present disclosure provides an actuating and sensing module, which is used to sense the air quality relating to the surrounding environment and has the waterproof, dustproof and silent benefits. The actuating and sensing module may be used in a mobile phone, a tablet, a wearable device or any similar portable electronic device constructed to contain CPU, RAM and other components. Please refer to FIG. 1, which is a cross-sectional view illustrating an actuating and sensing module according 
--[0027] Please refer to FIG. 1A again. In this embodiment, the actuating and sensing module 1 further includes a first protective 
No new matter has been added.

1. (Currently Amended) An actuating and sensing module
a first substrate comprising an intake channel, an exhaust channel, an inlet and an outlet, wherein the intake channel and the exhaust channel are in communication with an outside of the first substrate through the inlet and the outlet, respectively; 
a second substrate comprising a through slot, wherein the through slot is disposed in its open setting; 
a valve membrane comprising an intake valve and an exhaust valve, wherein the valve membrane is disposed between the first substrate and the second substrate, and the intake valve and the exhaust valve are configured to close and insulate the intake channel and the exhaust channel, respectively; 

a sensor disposed in the gas flow loop; 
wherein, while the actuating device is enabled to drive the intake valve of the valve membrane to vibrate upwardly and be opened, a gas is inhaled from outside into the intake channel through the inlet of the first substrate and transferred to the compressing chamber through the intake valve of the valve membrane, 
wherein, while the actuating device compresses the gas in the compressing chamber and drives the exhaust valve of the valve membrane to vibrate downwardly and to be opened, the gas is transferred to the exhaust channel and discharged out through the outlet of the first substrate, so that the gas circulated in the gas flow loop is sensed by the sensor, 
wherein the first substrate further comprises a first protective membrane and a second protective membrane, wherein the first protective membrane is disposed to cover of the first substrate, and the second protective membrane is disposed to cover the outlet of the first substrate, wherein the first protective membrane and the second protective membrane includes a waterproof, dustproof and gas-allowed film structure, respectively.  
2. (Currently Amended) The actuating and sensing module according to claim 1, wherein the sensor is disposed in the intake channel and aligned with the inlet of the first substrate.  
3. (Currently Amended) The actuating and sensing module according to claim 1, wherein the sensor is disposed in the exhaust channel and aligned with the outlet of the first substrate.  
13. (Currently Amended) The actuating and sensing module according to claim 1, wherein the actuating device is a microelectromechanical system gas pump integrally formed and comprises: 
an actuating membrane including a flat structure made by a surface micromachining process and formed by one of a metallic membrane and a polysilicon membrane; and 
a piezoelectric membrane including a metal oxide membrane made by a sol-gel process and attached on a surface of the actuating membrane; 
wherein, while the piezoelectric membrane is enabled to drive the actuating membrane to vibrate upwardly, a pressure gradient is generated in the compressing chamber for allowing the gas to flow from the intake channel into the compressing chamber, wherein while the piezoelectric membrane is enabled to drive the actuating membrane to vibrate downwardly, the gas in the compressing chamber is compressed and further flows from the compressing chamber to the exhaust channel.  

20. (Currently Amended) An actuating and sensing module
at least one first substrate comprising at least one intake channel, at least one exhaust channel, at least one inlet and at least one outlet,
at least one intake channel and the at least one exhaust BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/042,629Docket No.: 5852-0178PUS1 Reply dated June 3, 2021Page 7 of 12 Reply to Office Action of March 4, 2021 channel are in communication with an outside of the at least one first substrate through the at least one inlet and the at least one outlet, respectively; 
channel are in communication with an outside of the at least one first substrate through the at least one inlet and the at least one outlet, respectively; 
at least one second substrate comprising at least one through slot, wherein the at least one through slot is disposed in its open setting;
at least one valve membrane comprising at least one intake valve and at least one exhaust valve, wherein the at least one valve membrane is disposed between the at least one first substrate and the at least one second substrate, and the at least one intake valve and the at least one exhaust valve are configured to close and insulate the at least one intake channel and the at least one exhaust channel, respectively; 
at least one actuating device disposed in the at least one second substrate and covering the at least one through slot, so as to form at least one compressing chamber between the at least one valve membrane and the at least one through slot of the at least one second substrate, wherein the at least one inlet, the at least one intake channel, the at least one compressing chamber, the at least one exhaust channel and the at least one outlet are in communication with each other to form at least one gas flow loop; and at least one sensor disposed in the at least one gas flow loop; 
wherein, while the at least one actuating device is enabled to drive the at least one intake valve of the at least one valve membrane to vibrate upwardly and be opened, a gas is inhaled from outside into the at least one intake channel through the at least one inlet of the at least one first substrate and transferred to the at least one compressing chamber through the at least one intake valve of the at least one valve membrane, wherein, while the at least one actuating device compresses the gas in the at least one at least one exhaust valve of the at least one valve membrane to vibrate downwardly and to be opened, the gas is transferred to the at least one exhaust channel and discharged out through the at least one outlet of the at least one first substrate, so that the gas circulated in the at least one gas flow loop is sensed by the at least one sensory wherein the at least one first substrate further comprises at least one first protective membrane and at least one second protective membrane, wherein the at least one first protective membrane is disposed to cover at least one second protective membrane is disposed to cover the at least one outlet, wherein the at least one first protective membrane and the at least one second protective membrane includes a waterproof, dustproof and gas-allowed film structure, respectively.  BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/042,629Docket No.: 5852-0178PUS1 Reply dated June 3, 2021Page 3 of 12 Reply to Office Action of March 4, 2021 wherein the actuating and sensing module further comprises a first protective membrane and a second protective membrane, wherein the first protective membrane is disposed to cover one of the inlet, and the second protective membrane is disposed to cover the outlet, wherein the first protective membrane and the second protective membrane includes a waterproof, dustproof and gas-allowed film structure, respectively.  
Allowable Subject Matter
7. 	Claims 1-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of
record does not teach or fairly suggest the subject matter which was indicated as
allowable previously.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LILYA PEKARSKAYA whose telephone number is
(571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00

Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba
can be reached on (571)272-4532. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/LILYA PEKARSKAYA/Examiner, Art Unit 3746